DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 12/15/2021, have been fully considered but they are not persuasive. Applicant argues that claims are amended to delete recitation of deuterium, and therefore, the 35 USC §103 rejection has been overcome.
While applicant has deleted deuterium for the substituents RA and RB on ligand LA, in the compounds cited in Choi, deuterium is on an ancillary ligand, not the claimed ligand LA. See rejection of claims 12-13.

Applicant's arguments, filed 12/15/2021, have been fully considered but they are not persuasive. Applicant argues that there is no motivation to combine the elements of Choi and Stoessel to arrive at the claimed compounds, and that the examiner is piecing together discrete elements, which cannot be considered to render obvious the invention as a whole.
First and foremost, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or 
The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See MPEP §2141 III. In essence, the prior art reference, Choi, teaches compounds having an aliphatic ring A31 (exemplified as cyclohexane in the cited compounds). Stoessel teaches compounds having substituted cyclohexyl rings, and teaches that rings can be further fused. The purpose of these rings in each of the references is the same: providing steric hindrance to increase the efficiency of phosphorescent dopants in organic light-emitting diodes. Hence, one of ordinary skill in the art recognizes from Stoessel that further ring fusion is a viable strategy to either further increase steric hindrance, or, alternatively, that single-fused rings or multiple-fused rings are both suitable substituents to provide steric hindrance.

Applicant's arguments, filed 12/15/2021, have been fully considered but they are not persuasive. Applicant argues improper hindsight reasonsing, as Choi relates to deuterated organometallic compounds and provides no teaching or suggestion that any substuents on the rings can be joined or fused together to form a ring, and that one of ordinary skill in the art would not look to Stoesseel because Choi does not teach the fusion of two adjacent substituents to form bridging ring structures nor provides the general substituents that adjacent substituents can join together and fuse to form a ring and merely relates to a singular pendant substituents.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See MPEP §2145.
In this case, Stoessel’s inclusion of both unbridged aliphatic rings and further-bridged aliphatic rings bridges the gap: if one of ordinary skill in the art is presented with compounds with an unbridged aliphatic ring, such as the compounds taught by Choi, it becomes immediately apparent from Stoessel that further-bridging is a viable substitution strategy.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, et al., US-20160118604-A1, in view of Stoessel, et al., US-20150171348-A1.

any of compounds 1-3, 5-14, and 16-18; compounds 1-3 are shown below):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Choi’s compounds are not represented by claimed Formula I, in that they have only one pair of two adjacent RA forming a first bridge structure, while the claims require two pairs of two adjacent RA form a second bridge structure.
Stoessel teaches compounds for organic electronic devices. While many structures only have one aliphatic ring structure, Stoessel teaches that, in general, two bridge structures may form an adjacent ring system with an adjacent radical (see ¶12), and exemplifies compounds with bridged systems, such as Ir521 (see p. 130). Stoessel teaches that the aliphatic bridge systems lead to compounds with decreased aggregation, lower sublimation temperatures, and higher solubility and reduced triplet-triplet quenching, without impairing other electronic properties (see ¶¶130-136). This advantage is also taught by Choi, who teaches that molecule-molecule stacking may be reduced due to a cycloalkene having a large steric hindrance, and thus, the efficiency of an organic light-emitting device including the cycloalkene may be improved (see ¶170). Thus, one of ordinary skill in the art would glean from the references that further ring fusion would confer the same, or possibly additional, benefits, even in the presence of benzylic hydrogens.
two bridge structures, as Stoessel suggests that two bridge structures are a suitable substitution pattern to achieve the same benefits, and therefore, substitution of one bridge structure with two bridge structures would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further fuse the ring to form two bridge structures, as Stoessel teaches that such bridge structures lead to lower sublimation temperatures and higher solubility and reduced triplet-triplet quenching, without impairing other electronic properties, and one of ordinary skill in the art would presume that multiple such bridge structures would further enhance these effects, as both reference suggest it is reduced aggregation, caused by steric hindrance, that confers these benefits.
This modification suggests at least the following compounds, which are compounds comprising a ligand LA represented by claimed Formula I:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


wherein ring A is pyridine (heterocyclic ring), and ring B is benzene (6-membered carbocyclic ring);
wherein RA is trisubstitution, and RB
wherein Z1 is nitrogen and Z2 is carbon;
wherein each RA is alkyl joined to form a bridge structure;
wherein each RA is joined or fused into a ring;
wherein at least one of the following condition is true:
(2) at least two pairs of two adjacent RA form into a first bridge structure and a second bridge structure;
wherein the first bridge structure comprises a first backbone structure that forms a fused first ring (first backbone that forms first cyclohexene);
wherein the second bridge structure comprises a second backbone structure that forms a fused second ring (second backbone that forms second cyclohexene);
wherein the first and second backbone structures are each saturated;
wherein the ligand LA is coordinated to a metal Ir;
wherein the metal M is coordinated to two phenylpyridine ligands (other ligands),
wherein when condition (2) is true and the first fused ring and the second fused ring are further fused to each other, the ring A comprises:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Examiner further believes the following combinations are obvious in view of the combination of references, because of Choi’s general disclosure that ring A31 may be cyclopentene instead of cyclohexene (see ¶76):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Examiner further believes the remaining combinations are obvious in view of the combination of references.
The examiner’s opinion is that this reference, in combination with Stoessel, suggests the remaining options for option (2) of claim 1.

Claim 2. Modified Choi teaches or suggests the compound of claim 1, wherein M is Ir. 

Claim 3. Modified Choi teaches or suggests the compound of claim 1, wherein Z1 is nitrogen and Z2 is carbon. 

Claim 4. Modified Choi teaches or suggests the compound of claim 1, wherein ring A is pyridine. 

Claim 5. Modified Choi teaches or suggests the compound of claim 1, wherein RA is alkyl joined to form a bridge structure. 

Claim 7. Modified Choi teaches or suggests the compound of claim 1, but not wherein at least one of the first backbone structure and the second backbone structure selected from the group consisting of O, S, Se, Si, and N.
see ¶76). Likewise, Stoessel teaches that the rings that may be further fused may include heteroatoms (see ¶16).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have at least one of the first backbone structure and the second backbone structure selected from the group consisting of O by having the cyclohexene ring, further fused in view of Stoessel, be a dihydrofuran or dihydropyran ring, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one ring for another, with reasonable expectation of success suggested by Choi’s teaching of equivalency, as well as Stoessel’s teaching that such rings may be further fused). See MPEP §2143 B.

Claim 8. Modified Choi teaches or suggests the compound of claim 1, wherein ligand LA is:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


wherein Z3-Z10 are each C (see rejection of claim 1, above),
and wherein any two adjacent substitutions in RA are joined or fused into a ring (see rejection of claim 1, above). 

A is LA1.

Claim 12. Modified Choi teaches or suggests the compound of claim 1, wherein the compound has a formula of M(LA)x(LB)y; wherein LB is a bidentate ligand (phenylpyridine); and wherein x is 1; y is 2; and z is 0; and x+y+z is the oxidation state of the metal M (3, in this case). 

Claim 13. Modified Choi teaches or suggests the compound of claim 12, wherein LB is:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


wherein each X1 to X8 are carbon; wherein each of Ra and Rb may represent from a mono substitution to a maximum possible number of substitution, or no substitution; wherein Ra and Rb are each hydrogen or deuterium. 

Claim 14. Modified Choi teaches or suggests the compound of claim 11, but not wherein the compound is as claimed.
However the compound having the formula Ir(LA1)(LB161)2 differs from the prior art compound in that it has hydrogen in place of deuterium. 
see ¶¶505-506) clearly perform similarly in OLEDs, although have slightly reduced LT97 (see Table 1). Hence, the use of the non-deuterated analogs, while slightly inferior, would perform similarly, albeit with reduced lifetime.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Choi’s deuterated phenylpyridine ligands with non-deuterated phenylpyridine, LB161, as Choi teaches that compounds having the non-deuterated phenylpyridine ligand clearly perform similarly in OLEDs, although have slightly reduced LT97, and therefore, it would have been the use of a known ligand identified as suitable for its intended purpose. See MPEP §2144.07.

Claim 15. Choi teaches an organic light emitting device (OLED) (see Fig. 1 ¶¶187-253, as well as specific device Examples @ ¶¶508-513) comprising:
an anode (11);
a cathode (12);
and an organic layer, disposed between the anode and the cathode, comprising a compound (15; Choi’s compounds are used as dopant in emitting layer which is contained with organic layer 15; see ¶220).
Choi’s compound is not represented by Formula 1, as it only has one bridge structure, but the claims require two bridge structures, however, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the 

Claim 16. Modified Choi teaches or suggests the OLED of claim 15, wherein the organic layer is an emissive layer and the compound is an emissive dopant or a non-emissive dopant (see ¶220 as well as specific device Examples @ ¶¶508-513). 

Claim 17. Modified Choi teaches or suggests the OLED of claim 15, wherein the organic layer further comprises a host, wherein host comprises at least one chemical group selected from the group consisting of carbazole (see ¶221 as well as specific device Examples @ ¶¶508-513 using CBP). 

Claim 18. Modified Choi teaches or suggests the OLED of claim 15, wherein the organic layer further comprises a host (see ¶221 as well as specific device Examples @ ¶¶508-513 using CBP).
Modified Choi does not teach the host is as claimed.
Stoessel teaches that for similar compounds, the host may be prior art compound M7, which is one of the claimed compounds (see p. 169):

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale



Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Choi’s host with the host taught by Stoessel, as this would have been the selection of a known material identified as suitable for its intended purpose. See MPEP §2144.07.

Claim 19. Choi teaches an organic light emitting device (OLED) (see Fig. 1 ¶¶187-253, as well as specific device Examples @ ¶¶508-513) comprising:
an anode (11);
a cathode (12);
and an organic layer, disposed between the anode and the cathode, comprising a compound (15; Choi’s compounds are used as dopant in emitting layer which is contained with organic layer 15; see ¶220).
Choi’s compound is not represented by Formula 1, as it only has one bridge structure, but the claims require two bridge structures, however, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a compound represented by Formula 1 for the same reasons set forth in the rejection of claim 1, above.

Stoessel teaches OLEDs may be used in displays (see ¶¶116-122). Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use Choi’s OLED in a consumer product comprising said OLED, as Stoessel teaches this is a suitable use of OLEDs.

Claim 20. Modified Choi teaches or suggests a formulation comprising the compound of claim 1 (see ¶219; spin-coating suggests use of a solvent and therefore a formulation). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721